Case 19-11014-amc        Doc 55    Filed 12/23/20 Entered 12/23/20 11:43:22             Desc Main
                                   Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Dennis N. Nesbitt and
Damika D. Nesbitt
                                       Debtors
Nissan Motor Acceptance                                          BK NO. 19-11014-amc
Corporation
                                       Movant
                v.                                               CHAPTER 13
Dennis N. Nesbitt and Damika D.
Nesbitt
                                       Respondent
               and
Scott F. Waterman
                                       Additional Respondent

MOTION OF NISSAN MOTOR ACCEPTANCE CORPORATION FOR RELIEF FROM
 THE AUTOMATIC STAYUNDER SECTION 362 PURSUANT TO BANKRUPTCY
                     PROCEDURE RULE 4001

       Nissan Motor Acceptance Corporation (“Movant”), by its Attorney, Leopold &

Associates, PLLC, files this Motion for Relief from Automatic Stay (“Motion”), and moves this

Court for an Order granting relief from stay and in support thereof states the following:

   1. A Chapter 13 Bankruptcy Petition was by Debtors Dennis N. Nesbitt and Damika D.

       Nesbitt (“Debtors”) on February 19, 2019.

   2. This Court has jurisdiction of this matter pursuant to 11 U.S.C. §362 and 28 U.S.C.

       §157(b)(2).

   3. On December 8, 2017, the Debtors entered into Vehicle Retail Installment Contract in the

       amount of $53,344.08 (“Agreement”) for the purchase of a 2014 Infiniti QX60, VIN #

       5N1AL0MM7EC535529 (“Vehicle”). A true and correct copy of the Agreement is

       attached hereto as Exhibit A.

   4. Movant is secured under the Agreement by a properly perfected first lien security interest

       in the Vehicle. A true and correct copy of the title to the Vehicle is attached hereto as
Case 19-11014-amc       Doc 55   Filed 12/23/20 Entered 12/23/20 11:43:22            Desc Main
                                 Document     Page 2 of 3



      Exhibit B.

   5. Movant, to the best information and belief, states that there is no other entity claiming a

      lien on the Vehicle.

   6. The Movant has filed a Proof of Claim within this bankruptcy dated February 26, 2019

      under claim # 3-1.

   7. The outstanding balance under the Agreement as of December 11, 2020 is $29,585.14.

   8. The fair market value of the Vehicle is $17,825.00 based on NADA.

   9. The Debtors are delinquent to the Movant for 3 post-petition payments due under the

      contract for the following months

      10/7/2020: $218.25

      11/7/2020: $740.89

      12/7/2020: $740.89.

   10. The total amount due from the Debtors to the Movant to reinstate the Agreement post-

      petition is $1,631.81.

   11. The Debtors are in possession of the Vehicle.

   12. Movant moves pursuant to 11 U.S.C.§362(d)(1) that the automatic stay should be lifted

      for cause as the Movant lacks adequate protection of its interest in the Vehicle and has

      failed to make post-petition payments under the Agreement.

   13. The Movant additionally herby requests a waiver of Bankruptcy Rule 4001(a)(3).

   WHEREFORE, Movant pray that the Court grant 1) the termination of the automatic stay as

   to Movant in the 2014 Infiniti QX60 with VIN # 5N1AL0MM7EC535529 and to seek

   statutory and other available remedies; 2) the Movant may obtain possession of the 2014

   Infiniti QX60 with VIN # 5N1AL0MM7EC535529 to the exclusion of the Debtor; 3)

   Movant further be granted its attorney fees and costs related to this motion; and 4) any other
Case 19-11014-amc         Doc 55     Filed 12/23/20 Entered 12/23/20 11:43:22          Desc Main
                                     Document     Page 3 of 3



   such further relief , at law or in equity as is just.



   Date: December 23, 2020December 23, 2020

                                                           /s/ Robert P Wendt________
                                                           By: Robert P Wendt, Esquire
                                                           Attorney ID No. 89150
                                                           Leopold & Associates, PLLC
                                                           80 Business Park Drive, Suite 110
                                                           Armonk, New York 10504
                                                           (914)-219-5787
                                                           Attorney for Movant
